Citation Nr: 0840820	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of the forfeiture of VA 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The Board notes that VA received additional evidence from the 
veteran since his August 2005 Statement of the Case (SOC).  
This evidence is redundant in substance of evidence 
previously associated with the claims folders and/or is not 
pertinent to the issue at hand.  Therefore, while no waiver 
of AOJ adjudication is associated with the claim, referral to 
the AOJ for consideration in the first instance is not 
warranted.  38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  Forfeiture was declared against the veteran in November 
1983.  It was found that the veteran, with the help of his 
wife, knowingly and intentionally feigned mental illness and 
furnished or caused to be presented to the Veteran's 
Administration materially incorrect, false, and fraudulent 
statements and evidence in support of his claim for 
disability pension benefits.  The veteran did not appeal the 
decision.  

2.  In December 1992, the veteran requested that his claim be 
reopened.  In a January 1993 decision, the RO declined to 
reopen the veteran's claim.  The veteran did not appeal the 
decision and it became final.  

3.  The evidence received since the January 1993 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for revocation of the forfeiture of VA benefits.  
38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2003.  The June 2003 letter provided adequate 
notice with respect to the evidence necessary to reopen the 
veteran's claim for revocation of the forfeiture of VA 
benefits.  To the extent there exists any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), such error was nonprejudicial in that 
it did not affect the essential fairness of the adjudicatory 
process.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the entire file, the Board is of the opinion that reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

					Analysis

In a November 1983 decision, it was found that the veteran, 
with the help of his wife, knowingly and intentionally 
feigned mental illness and furnished or caused to be 
presented to the Veteran's Administration materially 
incorrect, false, and fraudulent statements and evidence in 
support of his claim for disability pension benefits.  
Forfeiture was declared against the veteran.  He did not 
appeal that decision.  

The veteran filed a request to reopen his claim for 
revocation of the forfeiture of VA benefits in December 1992.  
In a January 1993 decision, the RO declined to reopen the 
veteran's claim.  The veteran did not appeal.  The January 
1993 decision is the most recent final denial.  

In May 2003, the veteran submitted another request to reopen.  
In support of his request to reopen, the veteran submitted 
various materials, including proof of marriage, evidence of 
honorable discharge, a letter from the War Claims Commission 
dated February 5, 1952 which certifies that the veteran was a 
prisoner of war during WWII, a letter from the United States 
Veterans Administration dated May 11, 1966 which granted 
monthly pension benefits and a medical certificate from the 
National Mental hospital dated January 20, 1966 which noted 
the veteran was suffering from schizophrenia, simple type.  
In his January 2004 Notice of Disagreement, the veteran's 
wife submitted on his behalf, a duplicate of the letter from 
the United States Veterans Administration dated May 11, 1966 
which granted monthly pension benefits, a United States of 
America Veterans' Administration National Service Life 
Insurance document, a Department of Veterans' Affairs 
Benefits Available to Commonwealth Army (USAFFE) and a 
Recognized Guerrillas document.  Also submitted in support of 
the claim to reopen is a graduation certificate, a picture of 
the veteran issued to show that he is house bound and a 
medical certificate of April 2005 issued by physician G.G.D. 
which notes that the veteran is suffering from Alzheimer's 
dementia and osteoarthritis with multiple joint involvement.  
In his VA Form 9, the veteran's wife asserted that the 
veteran was included in a priority group since he is a POW.  
She attached with the appeal to the Board an article 
concerning priority groups for VA health care and a 
certificate from the Chief of the O'Donnell Education Corps-
The Imperial Japanese Forces in the Philippines.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the veteran's claim 
for revocation of the forfeiture of VA benefits has not been 
submitted.  The veteran's claim was previously denied on the 
basis that the evidence failed to change the fact that the 
veteran issued incorrect, false and fraudulent statements and 
evidence when he filed his claim for benefits.  The evidence 
received subsequent to the last final decision consists of 
documents unrelated to the issue at hand.  These documents 
largely relate to the veteran's status during service and his 
current health.  Because the evidence submitted since the 
January 1993 decision does not dispute that the veteran 
issued incorrect, false and fraudulent statements and 
evidence when he filed his claim for benefits, the veteran 
has not submitted new and material evidence. 

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim for revocation of the forfeiture of VA benefits.


ORDER

New and material evidence has not been submitted to reopen 
the claim for revocation of the forfeiture of VA benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


